PETROPLUS, JUDGE:
This claim, in the amount of $1,000.00, was filed on October 5, 1971, for damages to the contents of a shoe store resulting from a flood which occurred on October 11, 1967, in Montgomery, West Virginia.
The Respondent filed a motion to dismiss the action because it was not filed within the two year period of limitations as required by the Official West Virginia Code, 1931, as amended, Chapter 55, Article 2, Section 12, and Chapter 14, Article 2, Section 21.
This Court is bound by express statutory law to apply the statute of limitations in all cases where the statute would be applicable if the claim were against a private person, firm or corporation. Code 14-2-21. It is also provided that the period of limitation may not be waived or extended.
Evidence adduced at the hearing is not sufficient to suspend the statute from running because of fraud or the affirmative act of a *138wrongdoer intended to conceal the wrong. At the most the evidence disclosed no reason for not instituting legal action other than ignorance of the law, and illness of the claimant. The Respondent at no time obstructed the claimants in their right to file a claim in the Court of Claims. The routine investigation of the merits of a claim by a representative of the Department of Highways in this case was not tantamount to filing a claim as required by law.
The Motion to Dismiss on jurisdictional grounds is sustained.
Claim disallowed.